Case 1:19-cv-20087-UU Document 7 Entered on FLSD Docket 02/06/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19-cv-20087-UU

 JOEL D. PEARSON

          Plaintiff,

 v.

 HARTFORD LIFE AND ACCIDENT
 INSURANCE COMPANY,

       Defendant.
 ________________________________/

               HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY’S
                       RULE 7.1 DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and to enable judges and

 magistrate judges of the Court to evaluate possible disqualification or recusal, the undersigned

 counsel of record for defendant states as follows:

          Hartford Life and Accident Insurance Company is owned by Hartford Life, Inc., which is

 owned by Hartford Holdings, Inc., which is owned by The Hartford Financial Services Group,

 Inc.

          The Hartford Financial Services Group, Inc. is a publicly traded corporation that has no

 parent corporation. No publicly held corporation currently owns 10% or more of its common

 stock.
Case 1:19-cv-20087-UU Document 7 Entered on FLSD Docket 02/06/2019 Page 2 of 2




 Dated: February 6, 2019


                                                By: /s/ Jeannine Jacobson
                                                    Jeannine C. Jacobson / FBN 58777
                                                    Latanae L. Parker / FBN 76591
                                                    Robinson & Cole LLP
                                                    777 Brickell Avenue, Suite 680
                                                    Miami, FL 33131
                                                    Telephone: 786-725-4120
                                                    Facsimile: 786-725-4121
                                                    E-mail: jjacobson@rc.com
                                                            lparker@rc.com
                                                    Counsel for Defendant


                                    CERTIFICATE OF SERVICE

         I hereby certify that on February 6, 2019, a true and correct copy of the foregoing has

 been served by electronic filing through the CM/ECF system, which will send notice to the

 parties to this litigation as follows:




         Attorneys for Plaintiff
         Alexander A. Palamara, Esq.
         Gregory Michael Dell, Esq.
         Attorneys Dell and Schaefer
         2404 Hollywood Boulevard
         Longwood, FL 33020
         Telephone: 954-620-8300
         Email: alex@diattorney.com
                gdell@diattorney.com


                                                           /s/ Jeannine C. Jacobson
                                                           Jeannine C. Jacobson
